“P‘HE   Li’llTORNETf       @%GNERAL
                           OF   TEXAS




Honorable L. A. Woods
 State buperintendent of
:Public Instruction
Austin,.Texas
Dear Siti:                      Opinion No. O-1538
                                b:   May the waterworks plant of
                                    .the City of Corpus Christ1
                                     be taxed by the Calallen
                                     Tndependent School District.
We are in receipt of your letter of October 2,-1939, which reads
in part as follows:
 "The waterworks of the City of Corpus Christ1 are located in the
 Calallen Independent S&o01 district.  ..Canthis plant be
Fevaluated and assessed for sehool taxes? The Cit of Corpus
 Christi assessed the Calallen Independent School i istrict for
 taxes on a lot owned by that district which was located in the
 Corpus Christi city limits."
Yourequest an opinion of this department as to whether or not
the Corpus Christi waterworks plant is subject to being taxed by
the Calallen Independent Sohool~Dlstrict. In answering your
question, the fact that the City of Corpus Fhristi hasassessed
for taxation a lot owned by the Calallen Independent School
District is irrelevant and irmnaterial~ Your question will bs
answered on the basis of the authority of said school district
to tax the property in question.
There are three sections of our Constitution whichare    important
to note in discussing the problem presented here.
"Article VIII, Section 1. Taxation shall be equal and uniform.
All property in this State, whether owned by natural parsons or
corporations, other than municipal, shall be taxed in proportion
to its value, which shall be ascertained as may be provided by
law.9 6 8
"Article VIII, Section 2.i~cH1
                             but the Legislature may, by general
laws, exempt from taxation public property used for public
purposes 0 489
Hon. L. A. Woods, .page 2, O-1538


"Article XI, Section 9. The property of counties, cities and
towns, owned and held only for public purposes, such as public
buildings and the sites therefor. Fire engines and the furniture
thereof, and-all property used, or intended for extinguishing
fires, public grounds and.all other property devoted exclusively
to the use and benefit of the public shall be exempt from forced
sale and from taxation, provided; nothing herein shall prevent
the enforcement of the vendors lien, the mechanics or builders
line, or other liens now existing )t
In accordance with the authority vested in the Legislature by
Article VIII, Section 2, Article 7150 of the Revised Civil
Statutes.of 1925 was enacted. Article 7150 r~eadsin part as
follows:
"The following property shall be exempt from taxation, to-wit:
"4. Public property. --All property, whether real or personal,
belonging exolusively to-this State, or any political sub-
division thereof, 4HEQ"
It is evident from the above cited Constitutional provisions and
statute that-property of a municipal corporation such as Corpus
Christi, which'is used.-fora public purpose, is exempt from
taxation. Our only question here, then, is whether or not the
waterworks plantsoperated by the City of Corpus Christi is pro-
perty which is being used by said city for a public purpose. A
similar question has confronted the courts of this State on
several eccasions.
The city of Dallas owned some property which was located in
Denton County. This property was used as a reservoir by the oity
to furnish water to the citizens of said city. The State of Texas
tried to collect taxes from the city of Dallas'on said property.
The Fort Worth Court of Civil Appeals, in the case of City of
Dallas vs. State, 28 S.W. (2d) 937, cited Art. 8, Sec. 1, of the
Constitution of Texas and held the property to be tax exempt. The
court stated as follows:
"But we believe that under the authorities of this State, some of
which we have cited, the reservoir used for the public purposes
of furnishing water to the citizens of Dallas, although situated
in another aounty, is exempt from taxation."
Writ   of error was refused by the Supreme Court'in this base.
In the case of Cit of Abilene va. State, 113, S.W. (2d) 631, the
Eastland Court of % ivil Appeals held that certain property owned
by the City of Abilene, which was bought by said city for the
purpose of 'ereotinga reservoir for impounding water for the use
Hon. L. A. Woods, page 3, O-1538


 of the inhabitants of said city, was exempt from taxation.
 The court quoted Article XI, Section 9, of our Constitution,
-and Article VIII, Section 2, of the Constitution, as well as
 Article  7150, supra. In holding the property of this municipal.
 corporation to be tax exempt, the court stated as follows:
"Counties, cities and towns are munic'ipalcorporations. Conat.
Art. 11. They are olitical subdivisions of the state. Id.
Corporation of San P elipe De Austin v. State of Texas, 111 Tex.
108, 229 S.W. 84.5. ~Property owned .and held by counties, cities,
and towns Is public property, subject to taxation or exemption,
according to the conditions or circumstances prescribed by the
Constitution and laws of the state. That the roperty in
question is public property was determined in 6 ity of Dallas v.
State, Tex. Civ; App. 28 S.W. (2d) ~937. The Legislature by
general law has provided that 'All property, whether r,ealor
personal, belonging exclusively to this State, or any poliOi~a1
subdivision thereof' shall be exempt from taxation. (Italics
ours.)  R.S. 1925, art. 7150. The terms of.this statutory
exemption undoubtedly include the property in question." Writ
of error was dismissed by the Supreme Court in this.
In 1938 suit was brou ht by the San Antonio Independent School
District against the 8 ity of San Antonio to collect taxes from
said City on the property of its waterworks plant located in
said school district. The Beaumont Court of Civil.Appeals in
the case of San,Antonio Independent School~District vs. Water
works Board of Trustees, et al 120 S.W. (2d) '861,held .this
property to be tax exempt. The court cited.Article VIII,
Section 2, of the Texas Constitution, and Article 7lsO.of
Vernon's Annotated Civil Statutes. Writ of error was 'also
refused in this case~by the Supreme Court.
On August 17, 1931, Honorable F: 0. McKinsey, Assistant Attorney
General, wrote an opinion addressed to~Honorable Omar T.
Buyleson, County.Attorne   Jones (county.,
                                         which was adopted as
a conference opinion by X'
                         ttorney General'James V. Allred, and
which held, among other things, that the property of a~municiapl
corporation which was being used for a public purpose, was
exempt from taxation under Section 9 of Article XI of our
Constitution, Article VIII, Section 2 of the Constitution and
Article 7150 of the Revised Civil Statutes. ihere canbe no
question but that, on tMs point, the opinion referred to is
correct.
You are therefore advised that the waterworks plant of the City
of Corpus Christi, which is located in the ,IndependentSchool
Hon. L. A. Woods, page 4, O-1538


District of Calallen, is exempt from taxation by said
school district.
                               Yours very   truly
                            ATTORNEY GENERAL OF TEXAS
                            s/ Billy Goldberg




BG:LW/cg

APPROVED DECEMBER 5, 1939
s/ Gerald C. Mann
ATTORNEY GENERAL OF TEXAS


APPROVED OPINION COMMITTEE
By BWS, Chairman